PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/335,503
Filing Date: 27 Oct 2016
Appellant(s): KALABOUKIS et al.



__________________
CHRISTOPHER J. BEZAK
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 31, 2021 appealing from the Office Action Mailed on September 10, 2020.
(1) Ground of Rejection to be Reviewed on Appeal
	
Every ground of rejection set forth in the Office action dated September 10, 2020 from which the appeal is taken is being maintained by the Examiner. There is no “WITHDRAWN REJECTIONS”, nor “NEW GROUNDS OF REJECTION”.

(2) Response to Argument
	A. Claims 30, 32-34, 38-40, 43, 46, 47, and 49 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Sako et al (WO 2008/047889, hereinafter Sako”) in view of Matsui et al (U.S. Publ. 2002/0060648, hereinafter “Matsui”). Appellant respectfully submits that these grounds of rejection are legally inaccurate, and are in error, as explained by the following remarks.
	1. Summary
Appellant argues “claim 30 requires a combination of (i) ‘tracking ... the position of the movable physical entity in the area,’ which is ‘an area viewable through a wearable device,’ and (ii) ‘displaying the virtual entity to be overlaid on at least a portion of the movable physical entity in the same area.’ The combination of Sako and Matsui, however, fails to teach or suggest any such combination. Appellant submits below how the rejections fail to properly determine the scope and the content of Sako and Matsui, thereby rendering deficient the prima facie conclusions of obviousness when ascertaining the differences between the claims and the cited references.” (Appeal Brief, pg. 10-11). However, Examiner respectively disagrees. 
The whole claim 30 reads:
A method comprising: 

acquiring, by the at least one processing unit, image information representative of a virtual entity, the image information representative of the virtual entity being based on the information related to the movable physical entity, the information related to the movable physical entity comprising a position of the movable physical entity; 
generating, by the at least one processing unit, an image of the virtual entity based on the image information representative of the virtual entity in order to enable the virtual entity to appear to be present in a same area; 
tracking, by the at least one processing unit, the position of the movable physical entity in the area, wherein the movable physical entity is visible through the wearable device, and wherein the tracking comprises: 
capturing an image of the movable physical entity by a camera of the wearable device; and 2
processing the captured image to determine the position of the movable physical entity in the area, wherein the position of the movable physical entity comprises a distance between the movable physical entity and the wearable device; and 
displaying the virtual entity to be overlaid on at least a portion of the movable physical entity in the same area to overlay, with the virtual entity, the at least the portion of the movable physical entity that would be visible through the wearable device by scaling a size of the virtual entity to be overlaid on the at least the portion of the 
wherein the virtual entity is displayed on a lens of the wearable device optically aligned with the movable physical entity.  
From the broad claim language, it can be seen that the claimed invention is about a method of operating a wearable device for determining a movable physical entity among a plurality of physical entities located in an area viewable through the wearable device; acquiring a virtual entity based on the information related to the movable physical entity; generating an image of the virtual entity to be present in same area; tracking the position of the movable physical entity in the area; wherein the tracking comprises: capturing an image of the movable physical entity; and processing the captured image to determine the position of the movable physical entity in the area; and displaying the virtual entity to be overlaid on at least a portion of the movable physical entity in the same area to overlay, with virtual entity, the at least the portion of the movable physical entity that would be visible through the wearable device by scaling a size of the virtual entity to be overlaid on the at least the portion of the movable physical entity, wherein the virtual entity is displayed on a lens of the wearable device optically aligned with the movable physical entity.
For instant case, the prior arts Sako in view of Matsui are applied to reject the claimed invention under 35 U.S.C. 103(a).
The prior art Sako teaches 
a method of operating a wearable device (Figs. 1-15, a method of operating “a wearable device 1”) comprising:

Figs. 1-10 show “determining, by “at least one processing unit 10”, information related to a movable physical entity among a plurality of physical entities located in an area viewable through a wearable device”, wherein a plurality of football players and a plurality of audience represents a plurality of physical entities.
[0111] “the system controller 10 may select one of the area forms shown in FIG. 7A, FIG. 7B, FIG. 7C, FIG. 7D, FIG. 7E, and FIG. 7F to display an image or change them based on information (for example, user's operation information, information about the user, external information, and so forth) received from the operation trigger information generation section 16. For example, the system controller 10 can change the position of the area AR2 as the child screen as shown in FIG. 7A or FIG. 7B, change the size of the area AR2 as shown in FIG. 7C or FIG. 7D, or equally divide the display area, for example, according to a user's operation or the like such that the area AR2 is formed according to his or her preference.”
[0143] “It is assumed that FIG. 10A shows the case in which the entire surface of each of the display sections 2 is the through-state. In other words, the display sections 2 
[0144] “In this example, although a telescopic image is obtained by the operation of the image capturing section 3, when it is zoomed with a wide angle, an image of a near scene is displayed with a wide angle on the display sections 2. The telescopic, wide angle controls can be performed by a signal process of the display apparatus 15 as well as the zoom-lens drive control of the image capturing section 3.”
Figs. 1-10 show “acquiring, by the at least one processing unit, image information representative of a virtual entity, the image information representative of the virtual entity being based on the information related to the movable physical entity, the information related to the movable physical entity comprising a position of the movable physical entity”, wherein an image in an area AR2 represents a virtual entity, the football players represents the movable physical entity comprising a position of the movable physical entity in the football field.
[0144] “FIG. 10B shows an image display state in which an image captured, for example, by the image capturing section 3 is displayed on the display sections 2. In this example, the area AR1 is caused to be in the through-state, whereas the area AR2 displays an image. In this case, assuming that the image capturing section 3 captures an image in front of the user, when the image capturing section 3 is zoom-controlled to capture a telescopic image, an image (telescopic image) of a scene that is different from the visual field of the user through the through-state area AR1 is displayed on the area AR2. Thus, while seeing an ordinary scene, the user can enjoy a telescopic image that he or she cannot see with his or her ordinary visual sense.”

Figs. 1-10 show “generating, by the at least one processing unit, an image of the virtual entity based on the image information representative of the virtual entity in order to enable the virtual entity to appear to be present in a same area”, wherein an image of the virtual entity AR2 represents the virtual entity to appear to be in a same area of AR1.
[0144] “FIG. 10B shows an image display state in which an image captured, for example, by the image capturing section 3 is displayed on the display sections 2. In this example, the area AR1 is caused to be in the through-state, whereas the area AR2 displays an image. In this case, assuming that the image capturing section 3 captures an image in front of the user, when the image capturing section 3 is zoom-controlled to capture a telescopic image, an image (telescopic image) of a scene that is different from the visual field of the user through the through-state area AR1 is displayed on the area AR2. Thus, while seeing an ordinary scene, the user can enjoy a telescopic image that he or she cannot see with his or her ordinary visual sense.”
Figs. 1-10 show “tracking, by the at least one processing unit, the position of the movable physical entity in the area, wherein the movable physical entity is visible through the wearable device, wherein an image capturing device as a digital camera for the virtual entity AR2 for tracking the movable physical entity of the football player during the football game.
[0055] “FIG. 3B shows an example in which the display apparatus 1 has a communication function and communicates with an external image capturing device 70. In this case, the display apparatus 1 receives an image captured by the image capturing device 70 and causes the display sections 2 to display the image. A video camera, a digital camera, or the like that has a communication function can be supposed to be the external image capturing device 70 and instead, as shown in FIG. 1A and FIG. 1B, the display apparatus 1 having an image capturing function can be contemplated to be an external image capturing device 70 for the display apparatus 1.”
[0062] “The image capturing section 3 includes a lens system having the image capturing lens 3a shown in FIG. 1A or FIG. 2B, a diaphragm, a zoom lens, a focus lens, and so forth, a driving system that causes the lens system to perform a focus operation and a zoom operation, a solid state image sensor array that detects light of a captured image obtained by the lens system, converts light into electricity, and generates a captured image signal corresponding to the electricity, and so forth. The solid state image sensor array is composed, for example, of a CCD (Charge Coupled Device) sensor array or a CMOS (Complementary Metal Oxide Semiconductor) sensor array.”
[0066] “When the moving mechanism that can change the direction of the object of the image capturing lens 3a is provided, the image capturing control section 11 controls the moving mechanism to change the direction of the image capturing lens 3a of the image capturing section 3 under the control of the system controller 10” which represents tracking by the at least one processing unit, the position of the movable physical entity in the area of the football field.
[0073] “The display control section 14 controls the process and operation of the display image processing section 12 and the operation of the display driving section 13 corresponding to commands received from the system controller 10. In other words, the display control section 14 causes the display image processing section 12 to execute the foregoing various types of processes. In addition, the display control section 14 controls the display driving section 13 to cause the display sections 2 to switch the display state between the through-state and the image display state.”
[0195] “In the movable type, moving control that tracks a particular object can be contemplated. For example, an image of a captured image signal is analyzed and when a particular object is detected, the image capturing direction is changed corresponding to the motion of the particular object in the captured image. Such control allows the user to see an image that tracks a particular object, for example, on the area AR2” which represents tracking the movable physical entity during the football game.
Figs. 1-10 show “capturing an image of the movable physical entity by a camera of the wearable device, wherein the image of the movable football players displayed in the virtual entity AR2 is captured by a camera.”
[0055] “FIG. 3B shows an example in which the display apparatus 1 has a communication function and communicates with an external image capturing device 70. In this case, the display apparatus 1 receives an image captured by the image capturing device 70 and causes the display sections 2 to display the image. A video camera, a digital camera, or the like that has a communication function can be supposed to be the external image capturing device 70 and instead, as shown in FIG. 1A and FIG. 1B, the display apparatus 1 having an image capturing function can be contemplated to be an external image capturing device 70 for the display apparatus 1.”
[0062] “The image capturing section 3 includes a lens system having the image capturing lens 3a shown in FIG. 1A or FIG. 2B, a diaphragm, a zoom lens, a focus lens, and so forth, a driving system that causes the lens system to perform a focus operation and a zoom operation, a solid state image sensor array that detects light of a captured image obtained by the lens system, converts light into electricity, and generates a captured image signal corresponding to the electricity, and so forth. The solid state image sensor array is composed, for example, of a CCD (Charge Coupled Device) sensor array or a CMOS (Complementary Metal Oxide Semiconductor) sensor array.”
[0066] “When the moving mechanism that can change the direction of the object of the image capturing lens 3a is provided, the image capturing control section 11 controls the moving mechanism to change the direction of the image capturing lens 3a of the image capturing section 3 under the control of the system controller 10.”
Figs. 1-10 show “processing the captured image to determine the position of the movable physical entity in the area, wherein the position of the movable physical entity comprises a distance between the movable physical entity and the wearable device”, wherein the image capturing device, for example, the camera captured the image of the football player to determine the position of the football players in the football field and displayed the captured image in the virtual entity AR2.
[0065] The image capturing control section 11 controls the operations of the image capturing section 3 and the captured image signal processing section 15 based 
[0066] “When the moving mechanism that can change the direction of the object of the image capturing lens 3a is provided, the image capturing control section 11 controls the moving mechanism to change the direction of the image capturing lens 3a of the image capturing section 3 under the control of the system controller 10.”
[0070] “A captured image signal that has been captured by the image capturing section 3 and then processed by the captured image signal processing section 15 is supplied to the display image processing section 12. The display image processing section 12 is, for example, a so-called video processor and executes various types of display processes for the supplied captured image signal.”
[0071] “The display image processing section 12 can perform, for example, a luminance level adjustment, a color correction, a contrast adjustment, a sharpness (edge enhancement) adjustment, and so forth for the captured image signal. In addition, the display image processing section 12 can, for example, generate an enlarged image of which a part of a captured image signal is enlarged or a reduced image, perform image effect processes such as soft focus, mosaic, luminance inversion, partial image highlight display (emphasized display), change of entire color atmosphere, separate a 
 [0229] “The image capturing target sensor detects information about the image capturing target. Although the image capturing target sensor can be contemplated to be a distance measurement sensor or a pyroelectric sensor, the distance to an image capturing target and information with which the image capturing target is determined can be obtained”.
[0102] “In FIG. 7A, FIG. 7B, FIG. 7C, FIG. 7D, FIG. 7E, FIG. 7F, and FIG. 8A, FIG. 8B, FIG. 8C, and FIG. 8D, it is assumed that an area AR1 is an area in the through-state and an area AR2 is an area in which an image corresponding to a display image signal is displayed” which represents the area AR1 is the scene of the football field, and the area AR2 is an image of the virtual entity (emphasis added).
[0230] “By detecting the distance to the image capturing target, the system controller 10 can execute and control the image capturing operation and the display operation corresponding to the detected distance. By detecting that the image capturing target is a living body such as a human, the system controller 10 can execute and control a generation operation of a display image signal corresponding to the image capturing target.”
Figs. 10A-10B show “displaying the virtual entity to be overlaid on at least a portion of the movable physical entity in the same area to overlay, with the virtual entity, 
[0144] “FIG. 10B shows an image display state in which an image captured, for example, by the image capturing section 3 is displayed on the display sections 2. In this example, the area AR1 is caused to be in the through-state, whereas the area AR2 displays an image. In this case, assuming that the image capturing section 3 captures an image in front of the user, when the image capturing section 3 is zoom-controlled to capture a telescopic image, an image (telescopic image) of a scene that is different from the visual field of the user through the through-state area AR1 is displayed on the area AR2. Thus, while seeing an ordinary scene, the user can enjoy a telescopic image that he or she cannot see with his or her ordinary visual sense.”
[0145] “In this example, although a telescopic image is obtained by the operation of the image capturing section 3, when it is zoomed with a wide angle, an image of a near scene is displayed with a wide angle on the display sections 2. The telescopic, wide angle controls can be performed by a signal process of the display apparatus 15 as well as the zoom-lens drive control of the image capturing section 3.”
[0146] “Instead of the so-called zoom operation, the system controller 10 may cause the image capturing section 3 to change its focus distance so as to capture an image of a near scene or far scene and display the captured image on the area AR2 of each of the display sections 2 (not shown).”

[0040] ‘While the user is wearing the display apparatus 1, an image capturing lens 3a is disposed in the forward direction of the user. In this case, the image capturing lens 3a is caused to capture an image in the direction that the user sees through the display sections 2 as the direction of the object when they are caused to be in the through-state” wherein the display section represent a lens.
Therefore, Sako teaches all claimed invention except that the virtual entity is displayed on a lens of the wearable device optically aligned with the movable physical entity (emphasis added).
However, the prior art Sako also teaches 
Figs. 7A-D” show the virtual entity AR2 can be displayed any area and size within the real space AR1 according to person’s preference whom worn the wearable device. 
[0111] “the system controller 10 may select one of the area forms shown in FIG. 7A, FIG. 7B, FIG. 7C, FIG. 7D, FIG. 7E, and FIG. 7F to display an image or change them based on information (for example, user's operation information, information about the user, external information, and so forth) received from the operation trigger information generation section 16. For example, the system controller 10 can change the position of the area AR2 as the child screen as shown in FIG. 7A or FIG. 7B, change the size of the area AR2 as shown in FIG. 7C or FIG. 7D, or equally divide the display area, for example, according to a user's operation or the like such that the area AR2 is formed according to his or her preference.

The prior art Matsui teaches
Figs. 1-4 show “a wearable device 100” for displaying “a virtual entity 10 and 11” on “a lens 130-131” of the wearable device optically aligned with “a movable physical entity 12.”
[0040] “In a case in which a shark 10 and a rock 11 are present in the virtual space, a man's hand 12 is present in the real space, and composite reality is provided such that, as shown in a fused space 605 in FIG. 4, the shark 10 in the virtual space is present in front of the man's hand 12 in the real space, and the rock 11 in the virtual space is present behind the man's hand 12 in the real space”
[0043] “The image in the virtual space after the masking processing is as represented by reference numeral 603 shown in FIG. 4. The fused space 605 is obtained by synthesizing the image 603 and a real space 604. In the fused space 605, the shark 10 is positioned in front of the man's hand 12 and the rock 11 is positioned behind the man's hand 12” which represents the virtual entity of shark is optically aligned with the movable physical entity of hand.
[0051]-[0056]  “In step S503, the portion of the object (arm) is more precisely obtained from the image captured in step S501, based on position information assumed from the position sensors 120 and 121 in step S502. Then, in step S504, a virtual space is formed. Then, in step S505, the positional relationship between the object in the real space assumed in step S503 and the object in the virtual space formed in step S504 is obtained. Then, in step S506, an external mask corresponding to the shape of the object in the real space which is to cover the virtual space is formed. A method for 
Examiner recognizes that obviousness may be established by combining or modifying the teaching of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  For instant case, both prior art inventions are in the same field of endeavor of a wearable device and pertain to the same problem solving area of displaying a virtual entity at front of user’s eye. Therefore, in view of the teachings by Sako and Matsui, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sako to display the virtual entity which is optically aligned with the movable physical entity as taught by Matsui. Matsui provides such motivation include providing a composite-reality providing system in which, when fusing a real space and a virtual space, by exactly knowing the positional relationship between an object in the real space and an object in 

2. No “tracking”
Appellant argues “Sako fails to disclose or suggest tracking of any object in an image captured by the image capturing section (3). Instead, Sako relates to a picture-in-picture type system in which ‘the display image processing section can, for example, generate an enlarged image of which a part of a captured image signal is enlarged or a reduced image ... combine a plurality of captured images, perform a process of generating a character image and a graphic image, and superimpose a generated image with a captured image.’ Sako at ¶ 71 (emphasis added)”; “the unsupported rejection of the recited “tracking” at page 4 of the Office Action citing paragraphs 55 to 74 of Sako is prima facie deficient. Such portions of Sako at most describe the ‘Exemplary Structure of Display Apparatus’ (Sako at ¶ 58) of the display apparatus (1) and internal components thereof, and generally describe the superimposition of the processed image on the display (2) (see Sako at ¶ 71, supra)”; “Consequently, even if the picture-in-picture system of the display apparatus (1) in Sako and the HMD (100) of Matsui could have somehow been combined, there is no suggestion of ‘tracking ... the position of the movable physical entity in the area,’ which is ‘an area viewable through a wearable device,’ as recited in claim 30” (Appeal Brief, pg. 12-15). However, Examiner respectively disagrees.

Figs. 1-10 show “tracking, by the at least one processing unit, the position of the movable physical entity in the area, wherein the movable physical entity is visible through the wearable device, wherein an image capturing device as a digital camera for tracking the position of the football players in the area”, wherein the virtual entity AR2 for tracking the movable physical entity of the football player during the football game.
[0055] “FIG. 3B shows an example in which the display apparatus 1 has a communication function and communicates with an external image capturing device 70. In this case, the display apparatus 1 receives an image captured by the image capturing device 70 and causes the display sections 2 to display the image. A video camera, a digital camera, or the like that has a communication function can be supposed to be the external image capturing device 70 and instead, as shown in FIG. 1A and FIG. 1B, the display apparatus 1 having an image capturing function can be contemplated to be an external image capturing device 70 for the display apparatus 1.”
[0062] “The image capturing section 3 includes a lens system having the image capturing lens 3a shown in FIG. 1A or FIG. 2B, a diaphragm, a zoom lens, a focus lens, and so forth, a driving system that causes the lens system to perform a focus operation and a zoom operation, a solid state image sensor array that detects light of a captured image obtained by the lens system, converts light into electricity, and generates a captured image signal corresponding to the electricity, and so forth. The solid state 
[0066] “When the moving mechanism that can change the direction of the object of the image capturing lens 3a is provided, the image capturing control section 11 controls the moving mechanism to change the direction of the image capturing lens 3a of the image capturing section 3 under the control of the system controller 10” which represents tracking by the at least one processing unit, the position of the movable physical entity in the area of the football field.
[0073] “The display control section 14 controls the process and operation of the display image processing section 12 and the operation of the display driving section 13 corresponding to commands received from the system controller 10. In other words, the display control section 14 causes the display image processing section 12 to execute the foregoing various types of processes. In addition, the display control section 14 controls the display driving section 13 to cause the display sections 2 to switch the display state between the through-state and the image display state.”
[0195] “In the movable type, moving control that tracks a particular object can be contemplated. For example, an image of a captured image signal is analyzed and when a particular object is detected, the image capturing direction is changed corresponding to the motion of the particular object in the captured image. Such control allows the user to see an image that tracks a particular object, for example, on the area AR2” which represents tracking the movable physical entity during the football game.
Second, Appellant’s arguments of Sako teaches a picture-in-picture type system which is an inadequate argument.
see also, Sako at ¶ 40 (‘[w]hile the user is wearing the display apparatus 1 ... the image capturing lens 3a is caused to capture an image in the direction that the user sees through the display sections 2’) and Sako at ¶ 94 (‘in the display apparatus 1 of this embodiment, an image signal processed in the display image processing section 12 and supplied to the display driving section 13 becomes a display image signal that is finally displayed on the display sections 2’)” which clearly describe that the prior art Sako the user sees through the display section 2 which is lens of the wearable device to see “a scene AR1” of the football field shown in Figs. 10A-10B (emphasis added). 
Sako teaches
Abstract, “By wearing an eyeglass-type or headgear-type mounting unit, he or she is allowed to see display means disposed in front of his or her eyes. By causing a part of a screen area of the display means to be in a through-state and a display with a display image signal to be executed, the user can see an image of a scene different from a scene that he or she ordinarily sees with a display of the display image signal while he or she can see the ordinary visual scene with the through-state area” which clearly represents the area AR1 is a real space of the football field that includes a plurality movable of physical entities like the football players and the area AR2 is a virtual entity that display an image of the movable physical entity of the football player shown in Figs. 10A-10B.
[0102] “In FIG. 7A, FIG. 7B, FIG. 7C, FIG. 7D, FIG. 7E, FIG. 7F, and FIG. 8A, FIG. 8B, FIG. 8C, and FIG. 8D, it is assumed that an area AR1 is an area in the through-state and an area AR2 is an area in which an image corresponding to a display image signal is displayed” which represents the area AR1 is the scene of the football field including the plurality of movable physical entities, e.g., the football players, and the area AR2 is an image of the virtual entity (emphasis added).
Therefore, the combination of the prior art references clearly teaches the claimed invention.

3. No “displaying”
Appellant argues “Second, with respect to ‘displaying the virtual entity to be overlaid on at least a portion of the movable physical entity in the same area,’ at page 18 of the Office Action (‘Response to Arguments’), the rejection is based on the allegation that Figures 7A-C and 10A-B of Sako disclose the ‘displaying.’ In contradiction, at page 6 of the Office Action, the rejection concedes ‘Sako does not expressly disclose the virtual entity is displayed on a lens of the wearable device optically aligned with the movable physical entity.’ And, then the rejection at page 6 of the Office Action alleges that paragraphs 41 to 45 and 51 to 56 of Matsui allegedly also disclose the ‘displaying’ recited in claim 30” (Appeal Brief, pg. 15-16). However, Examiner respectively disagrees.
As addressed in summary section above, the prior art Sako clearly teaches 
Figs. 10A-10B show “displaying the virtual entity to be overlaid on at least a portion of the movable physical entity in the same area to overlay, with the virtual entity, the at least the portion of the movable physical entity that would be visible through the wearable device by scaling a size of the virtual entity to be overlaid on the at least the 
Abstract, “By wearing an eyeglass-type or headgear-type mounting unit, he or she is allowed to see display means disposed in front of his or her eyes. By causing a part of a screen area of the display means to be in a through-state and a display with a display image signal to be executed, the user can see an image of a scene different from a scene that he or she ordinarily sees with a display of the display image signal while he or she can see the ordinary visual scene with the through-state area”
[0102] “In FIG. 7A, FIG. 7B, FIG. 7C, FIG. 7D, FIG. 7E, FIG. 7F, and FIG. 8A, FIG. 8B, FIG. 8C, and FIG. 8D, it is assumed that an area AR1 is an area in the through-state and an area AR2 is an area in which an image corresponding to a display image signal is displayed” which represents the area AR1 is the scene of the football field including the plurality of movable physical entities, e.g., the football players, and the area AR2 is an image of the virtual entity (emphasis added).
[0144] “FIG. 10B shows an image display state in which an image captured, for example, by the image capturing section 3 is displayed on the display sections 2. In this example, the area AR1 is caused to be in the through-state, whereas the area AR2 displays an image. In this case, assuming that the image capturing section 3 captures an image in front of the user, when the image capturing section 3 is zoom-controlled to capture a telescopic image, an image (telescopic image) of a scene that is different from the visual field of the user through the through-state area AR1 is displayed on the area AR2. Thus, while seeing an ordinary scene, the user can enjoy a telescopic image that he or she cannot see with his or her ordinary visual sense.”

[0146] “Instead of the so-called zoom operation, the system controller 10 may cause the image capturing section 3 to change its focus distance so as to capture an image of a near scene or far scene and display the captured image on the area AR2 of each of the display sections 2 (not shown).”
Figs. 1-2, 10B show wherein the virtual entity AR2 is displayed on “a lens 2” of the wearable device 1 optically overlaid with the movable physical entity of the football players.  
[0040] ‘While the user is wearing the display apparatus 1, an image capturing lens 3a is disposed in the forward direction of the user. In this case, the image capturing lens 3a is caused to capture an image in the direction that the user sees through the display sections 2 as the direction of the object when they are caused to be in the through-state” wherein the display section represent a lens.
Therefore, Sako teaches all claimed invention except that the virtual entity is displayed on a lens of the wearable device optically aligned with the movable physical entity (emphasis added).
Appellant argues “Matsui does not disclose or suggest ‘displaying the virtual entity to be overlaid on at least a portion of the movable physical entity in the same area.’ Instead, Matsui discloses an opposing configuration: displaying an object not to be displayed in the virtual space (603 shown in FIG. 4) is removed by superposing the mask (602 shown in FIG. 4) on the virtual space.’ Accordingly, Matsui at most discloses a real world object is ‘superimpose[ed] ... on the virtual space’ (id). The way in which Matsui superimposes the real world object into the virtual space requires the use of external sensors (120, 121) ‘for forming an external mask by combining position information from the position sensors 120 and 121 and position information from the photographed image.’ Matsui at ¶ 60. Matsui utilizes the sensor-position information to determine player position and posture (Matsui at ¶ 61), obtains a corresponding image ‘assumed and constructed from the position and the posture’ (Matsui at ¶ 62), and using an input image from the camera ‘the outer shape of the arm is extracted based on the assumed image constructed in step 803, from the photographed images obtained in step 804. The outer shape thus extracted is used as a mask (step 806).’ Matsui at ¶ 63” (Appeal Brief, pg. 16). 
However, Examiner respectively disagrees because the arguments correspond to a piecemeal analysis of the references since Sako, and not Matsui was applied to teach “displaying the virtual entity AR2 to be overlaid on at least a portion of the movable physical entity in the same area AR1” as addressed above, and Matsui was/is applied to teach Figs. 1, 4 show “a virtual entity 10” is displayed on “a lens of a wearable device 100” optically aligned with “a movable physical entity 12” (emphasis 
Appellant argues “at most, Matsui is generating a new virtual reality image. There is no suggestion of ‘displaying the virtual entity to be overlaid on at least a portion of the movable physical entity in the same area’ (‘the same area’ being an area in which ‘an image of the virtual entity based on the image information representative of the virtual entity in order to enable the virtual entity to appear to be present [in a same area]”’), as claimed” (Appeal Brief, pg. 17).
However, Examiner respectively disagrees because the arguments correspond to a piecemeal analysis of the references since Sako, and not Matsui was applied to teach “displaying the virtual entity AR2 to be overlaid on at least a portion of the movable physical entity in the same area AR1” as addressed above, and Matsui was/is applied to teach Figs. 1, 4 show “a virtual entity 10” is displayed on “a lens of a wearable device 100” optically aligned with “a movable physical entity 12” (emphasis added), where the rejection of the claim is based on the combination of references Sako and Matsui. Therefore, the combination of the prior arts clearly teaches all claimed invention.
Appellant argues “the rejection is based on a mischaracterization of Sako, as would have been understood by the artisan of ordinary skill. As discussed above (see § IV.A.2, supra), Sako obtains a first image (AR1) and a second image (AR2), which may be obtained from the first image or which may be a different image. These images (AR1, AR2) are then combined together” and “at most, Sako is describing ‘the screen 
As addressed above in summary section. The prior art Sako clearly teaches all claimed invention except that the virtual entity is displayed on a lens of the wearable device optically aligned with the movable physical entity (emphasis added).
The prior art Sako teaches 
Figs. 1-2, 10A-10B show the lens 12 of the wearable device display the image of the virtual entity AR2 is overlaid on the same area of the real scene area of AR1 which represents the see through of the football field including the plurality of the movable physical entities as the football players (emphasis added).
The prior art Matsui teaches 
Fig. 4 shows the virtual entity 10 is displayed on “a lens of the wearable device 100” optically aligned with “the movable physical entity 12.” (emphasis added).
Therefore, the combination of the prior arts clearly all claimed invention.
4. Deficient Rejections
Appellant argues “As shown above, each of Sako and Matsui is deficient with respect to the ‘tracking’ and ‘displaying’ recited in claim 30. Fundamentally, neither Sako nor Matsui suggest an augmented reality environment in which virtual entities are overlaid on real world entities as those real world entities move and are tracked within the visible area. Accordingly, even if Sako and Matsui could have somehow been See, e.g.. In re Wada and Murphy, Appeal 2007-3733, citing CFMT, Inc. v. Yieldup International Corp., 349 F.3d 1333 (Fed. Cir. 2003). As a result, claim 30 and its dependent claims are patentable over the combination of Sako and Matsui for at least these reasons. See 37 C.F.R. § 41.37(c)(l)(iv) (‘all claims subject to the ground of rejection stand or fall together’)” (Appeal Brief, pg. 18). However, Examiner respectively disagrees.
First, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference, nor is that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The combined teachings of Sako and Matsui would have suggested the claimed invention, and as such the examiner maintains the rejection of the claim.
Second, as addressed in summary section, the combination of the prior arts Sako and Matsui teaches all claimed invention.

B.    Claims 31 and 44 stand rejected under 35 U.S.C. § 103(a) as being unpatentable over Sako in view of Matsui, and further in view of Yamasaki (U.S. Publication No. 2005/0195277). 
See, e.g., In re Wada and Murphy, Appeal 2007-3733, citing CFMT, Inc. v. Yieldup International Corp., 349 F.3d 1333 (Fed. Cir. 2003). Accordingly, claims 31 and 44 are patentable over the combination of Sako, Matsui, and Yamasaki for at least these reasons.” (Appeal Brief, pg. 19).
However, Examiner respectively disagrees because Appellant’s argument is not explicitly argues a reason of combination of the prior arts Sako in view of Matsui and further in view of Yamasaki teaches claimed limitation of claims 31 and 44.

C.    Claim 41 stands rejected under 35 U.S.C. § 103(a) as being unpatentable over Sako in view of Matsui, and further in view of Kato et al. (U.S. Publication No. 2006/0093185; hereinafter “Kato”).
Appellant argues “if Sako, Matsui, and Kato could have somehow been combined, the combination of Sako, Matsui, and Kato would still have failed to have taught or suggested the combination of limitations recited in claim 30, and hence claim 41, as discussed above. Obviousness requires a suggestion of all limitations in a claim. See, e.g., In re Wada and Murphy, Appeal 2007-3733, citing CFMT, Inc. v. Yieldup International Corp., 349 F.3d 1333 (Fed. Cir. 2003). Accordingly, claim 41 See 37 C.F.R. § 41.37(c)(l)(iv) (‘all claims subject to the ground of rejection stand or fall together’)” (Appeal Brief, pg. 19).
However, Examiner respectively disagrees because Appellant’s argument is not explicitly argues a reason of combination of the prior arts Sako in view of Matsui and further in view of Kato teaches claimed limitation of claim 41.

D. Claims 42 and 45 stand rejected under 35 U.S.C. § 103(a) as being unpatentable over Sako in view of Matsui, and further in view of Douris et al (U.S. Publication No. 2009/0289956; hereinafter “Douris”).
Appellant argues “if Sako, Matsui, and Douris could have somehow been combined, the combination of Sako, Matsui, and Douris would still have failed to have taught or suggested the combinations of limitations recited in claims 30 and 43, and hence claims 42 and 45, as discussed above. Obviousness requires a suggestion of all limitations in a claim. See, e.g.. In re Wada and Murphy, Appeal 2007-3733, citing CFMT, Inc. v. Yieldup International Corp., 349 F.3d 1333 (Fed. Cir. 2003). Accordingly, claims 42 and 45 are patentable over the combination of Sako, Matsui, and Douris for at least these reasons. See 37 C.F.R. § 41.37(c)(l)(iv) (‘all claims subject to the ground of rejection stand or fall together’)” (Appeal Brief, pg. 20).
However, Examiner respectively disagrees because Appellant’s argument is not explicitly argues a reason of combination of the prior arts Sako in view of Matsui and further in view of Douris teaches claimed limitation of claims 42 and 45.

(3) Conclusion
From the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/LIN LI/
Examiner, Art Unit 2693

Conferees:

/BENJAMIN C LEE/           Supervisory Patent Examiner, Art Unit 2693                                                                                                                                                                                             

/AMR A AWAD/           Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                             

Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination processing, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time limit by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 19, 2013.